Lect
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4, 15, 16, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2007/0046927) in view of Iwanaga (US 2010/0266195). 
	Regarding claim 1, Le teaches a deposition line comprising a succession of compartments (Fig. 9), an origin of a defect affecting a stack of thin layers deposited on a substrate (3) in said compartments, in which each thin layer of a material is deposited in one or more successive compartments of the deposition line and pieces of debris remaining on the surface of a thin layer 
Iwanaga teaches the method comprising: 
a step of obtaining at least one image showing said defect, said at least one image being acquired by at least one optical inspecting system placed at the end of the deposition line [0035-0036]; 
a step of determining, from said at least one image, a signature of the defect, the signature containing at least one characteristic representative of the defect [0024];
and a step of identifying at least one compartment of the deposition line liable to be the origin of the defect from the signature of the defect and using reference signatures associated with the compartments of the deposition line ([0022], Table 1, [0046-0047]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kawakami by providing a step of obtaining at least one image showing said defect, said at least one image being acquired by at least one optical inspecting system placed at the end of the deposition line; a step of determining, from said at least one image, a signature of the defect, the signature containing at least one characteristic representative of the defect; and a step of identifying at least one compartment of the deposition line liable to be the origin of the defect from the signature of the defect and using reference signatures associated with the compartments of the deposition line, as taught by Iwanaga, because it would provide rapid defect analysis and prevent deterioration in productivity [0013]. 
Regarding claim 2, Le teach the deposition of thin layers is carried out by the deposition line on the substrate by magnetron cathode sputtering [0006].  
Regarding claim 3, Le teaches the substrate is a transparent substrate made of mineral glass or made of a polymeric organic material [0004].  
Regarding claim 4, Le does not teach an identifying step.

Regarding claim 15, Iwanaga teaches the identifying step comprises applying a machine learning method to the signature of the defect, said learning method being based on a model trained using reference signatures associated with the compartments of the deposition line [0033-0037].  
Regarding claim 16, Le does not teach the signature of the defect i.e. the signature determined from said at least one image, contains 7Docket No. 518626USat least one characteristic relating to the luminous intensity of the defect and/or one characteristic relating to a shape of the defect.  
Iwanaga teach the signature determined from said at least one image, contains 7Docket No. 518626USat least one characteristic relating to the luminous intensity of the defect and/or one characteristic relating to a shape of the defect [0024]. 
Regarding claim 18, Iwanaga teaches said at least one characteristic relating to a shape of the defect comprises: a characteristic representative of an area of the defect [0024]. 
Regarding claim 19, Iwanaga teaches wherein the stack of thin layers forms an interferential system [0032].
Regarding claim 20, Iwanaga teaches the reference signatures associated with the defects for the individual layers depend on a configuration of the deposition line during the deposition of the thin layers on the substrate ([0032-0034]).  
The examiner takes the position that the deposition line of Le provides the compartments for depositing a series of layers on the substrate that would correspond to the layers of discussed at [0032] of Iwanaga. 

Regarding claim 23, Iwanaga teaches a device for locating an origin of a defect affecting a stack of thin layers deposited on a substrate in a deposition line [0032], in which each thin layer of a material is deposited in the deposition line and pieces of debris remaining on the surface of a thin layer deposited in a compartment act as masks for the subsequent depositions of thin layers and are the origin of defects ([0022], Fig. 2),
a module for obtaining at least one image showing the defect, which at least one image is acquired by at least one optical inspecting system placed at the end of the deposition line [0023], 
a module (26, 28; [0024])for determining, from said at least one image, a signature of the defect, the signature containing at least one characteristic representative of the defect [0024]; 
and module for identifying at least one compartment of the deposition line liable to be the origin of the defect from the signature of the defect and using reference signatures associated with the compartments of the deposition line ([0042].  
Iwanaga does not teach deposited on a substrate in a plurality of compartments that succeed one another in a deposition line, in which each thin layer of a material is deposited in one or more successive compartments of the deposition line and pieces of debris remaining on the surface of a thin layer deposited in a compartment act as masks for the subsequent depositions of thin layers and are the origin of defects. 
Le teach deposited on a substrate in a plurality of compartments that succeed one another in a deposition line, in which each thin layer of a material is deposited in one or more successive compartments of the deposition line and pieces of debris remaining on the surface of a thin layer 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate of Iwanaga by depositing on a substrate in a plurality of compartments that succeed one another in a deposition line,  in which each thin layer of a material is deposited in one or more successive compartments of the deposition line and pieces of debris remaining on the surface of a thin layer deposited in a compartment act as masks for the subsequent depositions of thin layers and are the origin of defects, as taught by Le, because it would monitor and control substrate processing ensuring substrates are properly processed [0009]. 
Regarding claim 24, Iwanaga teaches a system comprising: a deposition line comprising a succession of compartments able to deposit a stack of thin layers on a substrate [0032], and pieces of debris remaining on the surface of a thin layer deposited in a compartment act as masks for the subsequent depositions of thin layers and are the origin of defects;
at least one optical inspecting system (9) placed at the end of the deposition line and configured to deliver at least one image showing a defect affecting the stack of thin layers (Fig. 2) deposited on the substrate (W); 
and the locating device as claimed in claim 23, able to identify, among the succession of layers of the deposition line, at least one layer liable to be the origin of the defect [0043].
Iwanaga does not explicitly teach a deposition line comprising a succession of compartments able to deposit a stack of thin layers on a substrate, in which each thin layer of a material is deposited in one or more successive compartments of the deposition line and pieces of debris remaining on the surface of a thin layer deposited in a compartment act as masks for the subsequent depositions of thin layers and are the origin of defects. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deposition line of Iwanaga by providing it comprises a succession of compartments able to deposit a stack of thin layers on a substrate, in which each thin layer of a material is deposited in one or more successive compartments of the deposition line and pieces of debris remaining on the surface of a thin layer deposited in a compartment act as masks for the subsequent depositions of thin layers and are the origin of defects, as taught by Le, because it would monitor and control substrate processing ensuring substrates are properly processed [0009]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Iwanaga as applied to claim 1 above, and further in view of Landa (US 2018/0147871). 
Regarding claim 5, Le does not teach said at least one image comprises a grayscale-encoded image (IMR) taken in reflection and the signature of the defect contains a characteristic defined with respect to a reflection coefficient of the defect, which is determined from the image taken in reflection. 
Landa teaches at least one image comprises a grayscale-encoded image (IMR) taken in reflection and the signature of the defect contains a characteristic defined with respect to a reflection coefficient of the defect, which is determined from the image taken in reflection [0018] because it would allow the area covered by particles to be determined [0018].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the image of Le by providing at least one image comprises a grayscale-encoded .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Iwanaga and Landa as applied to claim 5 above, and further in view of Bose (US 4,975,972). 
Regarding claim 8, Le does not teach a step of detecting a presence of a light ring on the perimeter of the defect shown in said at least one image, the signature of the defect containing a characteristic expressing the presence.  
Bose teaches a step of detecting a presence of a light ring on the perimeter of the defect (18, Fig. 7) shown in said at least one image, the signature of the defect containing a characteristic expressing the presence (col. 3, ln. 50-52). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the step of detecting of Le by providing step of detecting a presence of a light ring on the perimeter of the defect shown in said at least one image, the signature of the defect containing a characteristic expressing the presence, as taught by Bose, because it would allow the area covered by particles to be determined [0018].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Iwanaga as applied to claim 1 above, and further in view of Boydston (US 2011/0176029). 
Regarding claim 9, Le does not teach at least one image comprises two grayscale-encoded images acquired by said at least one optical system using two radiation sources emitting in two at least partially distinct wavelength domains.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the image of Le by providing at least one image comprises two grayscale-encoded images acquired by said at least one optical system using two radiation sources emitting in two at least partially distinct wavelength domains, as taught by Boydston, because it would allow accuracy of color reproduction to be optimized for the color of a designated sample [0039]. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Le and Iwanaga as applied to claim 1 above, and further in view of Kageyama (US 2014/0313369). 
Regarding claims 10 and 11, Iwanaga teaches said at least one image comprises a red-green-blue (RGB) encoded image taken in reflection or in transmission [0026].  Iwanaga teaches the defect is compared using a color difference degree calculating unit to determine which layer the defect exists in [0044-0045].  As the a* and b* define the color in the Lab system the Examiner takes the positon that on converting from RGB to Lab the defect would contain a* and b* components determined from the converted image.  
However, Iwanaga does not teach converting RGB to L*a*b*; 
Kageyama teaches converting an image in the RGB color space to an L*a*b* color space with regard to the plurality of image obtained at different exposure levels, the signal corresponding pixel position are compared with each other between and a* signal and a b* signal that serve as color components and L serves as the luminance component [0082].  Therefore Kageyama teaches that converting an RGB image to La*b* color space yields color values a* and b* and luminance value L. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the image of Le by providing the signature of the defect contains the a* and b* . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Iwanaga as applied to claim 5 above, and further in view of Ikeda (US 2015/0060661).
Regarding claim 7, teaches a step of determining a gradient of variation in the coefficient; and - a step of detecting a shape of the defect on the basis of the determined variation gradient.  
Ikeda teaches a step of determining a gradient of variation in the coefficient; and a step of detecting a shape of the defect on the basis of the determined variation gradient ([0037], [0048]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Le by providing a step of determining a gradient of variation in the coefficient; and - a step of detecting a shape of the defect on the basis of the determined variation gradient, as taught by Ikeda, because it would allow a stereoscopic shape to be inspected ([0049]). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Le and Iwanaga as applied to claim 1 above, and further in view of Ruers (US 2019/0041319).
Regarding claim 12, Le does not teach said at least one image comprises a hyperspectral image and the signature of the defect contains a spectrum representing values of a reflection coefficient or of a transmission coefficient of a basic surface of the defect as a function of a wavelength.  
Ruers teaches said at least one image comprises a hyperspectral image and the signature of the defect contains a spectrum representing values of a reflection coefficient or of a transmission coefficient of a basic surface of the defect as a function of a wavelength [0158].  

Regarding claim 13, Iwanaga teaches each reference signature associated with a compartment of the deposition line comprises a plurality of spectra corresponding to various thicknesses of the layer deposited in said compartment [0033].  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Iwanaga as applied to claim 1 above, and further in view of Hepper (US 2007/0254096)
Regarding claim 14, Iwanaga does not teach the reference signatures associated with the compartments of the deposition line are determined experimentally by knocking on each of the compartments so as to generate in each compartment pieces of debris resulting from the knocking.  
Hepper teach the reference signatures associated with the compartments of the deposition line are determined experimentally by knocking on each of the compartments so as to generate in each compartment pieces of debris resulting from the knocking [0038].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reference signatures of Le by providing the reference signatures associated with the compartments of the deposition line are determined experimentally by knocking on each of the compartments so as to generate in each compartment pieces of debris resulting from the knocking, as taught by Hepper, because it would remove material from chamber walls [0038]. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Iwanaga as applied to claim 16 above, and further in view of Shin (JP 2016-142572)
Regarding claim 17,  Lee does not teach wherein said at least one characteristic relating to the luminous intensity of the defect comprises: characteristics representative of a radial luminous-intensity profile of the defect; and/or characteristics representative of a slope of a radial luminous-intensity profile of the defect; and/or a characteristic representative of an average luminous intensity of the defect; and/or a characteristic representative of a luminous intensity at the center of the defect.  
Terasawa teaches defects are detected by measuring the reflection intensity of the reflected light (Abstract).  Therefore the Examiner takes the position that Terasawa teach wherein said at least one characteristic relating to the luminous intensity of the defect comprises: characteristics representative of a radial luminous-intensity profile of the defect; and/or characteristics representative of a slope of a radial luminous-intensity profile of the defect; and/or a characteristic representative of an average luminous intensity of the defect; and/or a characteristic representative of a luminous intensity at the center of the defect (Abstract).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Le by providing said at least one characteristic relating to the luminous intensity of the defect comprises: characteristics representative of a radial luminous-intensity profile of the defect; and/or characteristics representative of a slope of a radial luminous-intensity profile of the defect; and/or a characteristic representative of an average luminous intensity of the defect; and/or a characteristic representative of a luminous intensity at the center of the defect, as taught by Terasawa, because it would allow detection of a defect on the surface of the inspection object with high sensitivity (Abstract)
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794